NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3952-18

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

CARLOS ORTIZ,

     Defendant-Appellant.
_______________________

                   Submitted January 12, 2021 – Decided February 26, 2021

                   Before Judges Haas, Mawla, and Natali.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Mercer County, Indictment No. 17-08-0438.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Michael Denny, Assistant Deputy Public
                   Defender, of counsel and on the brief).

                   Angelo J. Onofri, Mercer County Prosecutor, attorney
                   for respondent (Elizabeth M. Newton, Assistant
                   Prosecutor, of counsel and on the brief).

PER CURIAM
      Defendant Carlos Ortiz appeals from a judgment of conviction entered

after a jury found him guilty of murder, assault, theft, and related weapons

offenses.

      On appeal, defendant does not challenge the jury's finding that he fatally

strangled the victim, Rufina Castro, his former girlfriend. His contentions are

that the trial judge committed plain error when he failed to: 1) instruct the jury,

sua sponte, on the lesser-included offense of passion/provocation manslaughter;

2) incorporate the self-defense jury charge into each individual count; and 3)

preclude the admission of testimony in which Castro's son and daughter

identified defendant as her killer. He also asserts that his sentence to a term of

life imprisonment subject to an approximately sixty-four-year period of parole

ineligibility under the No Early Release Act (NERA), N.J.S.A. 2C:43-7.2, was

excessive. For the reasons that follow, we affirm in part, reverse defendant's

murder conviction, and remand for proceedings consistent with this opinion.

                                        I.

      The evidence adduced at trial, upon which the jury relied, consisted of

testimony from law enforcement officers, forensic experts, the victim's children,

and defendant.    The facts established by that evidence are summarized as

follows.


                                                                             A-3952-18
                                        2
      Defendant killed Castro on August 16, 2016. Police arrested him the next

day, and during an interview conducted in Spanish, which was later translated,

defendant stated he lived with Castro and her son for approximately a year. He

described Castro as having a drinking problem and acknowledged that he used

drugs regularly during their relationship.

      Defendant admitted that he killed Castro after an argument and that he

"lost [his] mind at that moment." When describing the incident, defendant stated

he picked Castro up from work and drank with her at their home. Defendant

said they started arguing, which he said, "happened every day." While Castro

was putting beer in the refrigerator in their bedroom, she "called [defendant] a

motherfucker." Upset, defendant stated he hit Castro on the head with a "big"

beer bottle causing it to shatter. Castro then "threw herself against" defendant,

they "started to wrestle," and defendant "ended up hanging her" with a cell phone

cord. Defendant said Castro grabbed him and "hurt[]" him while they wrestled,

so he "had to fight with her, using the [phone] c[]ord until she let go of [him .]"

By the time he let go, defendant stated Castro "had already asphyxiated."

      Defendant hid Castro's body by covering it with clothes. As he "was

covered in blood," defendant changed his clothes. Defendant then left to pick

up Castro's son and lied to him that Castro would be working late. Defendant


                                                                             A-3952-18
                                        3
also went to Castro's job and falsely stated to her manager that she would not be

coming in to work because she was in the hospital.

      Defendant then returned to the home, took approximately $1000 from

Castro's purse, and drove to Newark to see his son from a previous relationship.

Defendant told his son that he got into an argument with Castro and confessed

that he killed her. His son rented a motel room for defendant where he was

arrested the following morning after Castro's body was discovered.

      On August 23, 2017, a grand jury charged defendant with: first-degree

murder, N.J.S.A. 2C:11-3(a)(1), (2) (count one); second-degree aggravated

assault, N.J.S.A. 2C:12-1(b)(1) (count two); third-degree possession of a

weapon for an unlawful purpose (glass bottle), N.J.S.A. 2C:39-4(d) (count

three); fourth-degree unlawful possession of a weapon (glass bottle), N.J.S.A.

2C:39-5(d) (count four); third-degree possession of a weapon for an unlawful

purpose (cell phone charging cord), N.J.S.A. 2C:39-4(d) (count five); fourth-

degree unlawful possession of a weapon (cell phone charging cord), N.J.S.A.

3C:39-5(d) (count six); and third-degree theft by unlawful taking, N.J.S.A.

2C:20-3(a) (count seven).

      At trial, defendant's counsel claimed Castro's death "wasn't murder"

because defendant was "defending himself from an attack."            Defendant's


                                                                           A-3952-18
                                       4
recorded statement to the police was played for the jury and an officer that

arrested defendant testified that he found alcohol, drugs, and Castro's jewelry

and bank card in the motel room. Another officer who photographed defendant

after his arrest testified that he only saw a few "faint scratch[s]" on his shoulder

and neck.

      A forensic scientist with the State Police testified that Castro's DNA was

a "major contributor" of DNA found on defendant's shorts, a shard of glass, and

the cell phone cord. A forensic pathologist stated that Castro's cause of death

was "asphyxia due to compression of the neck" and explained that for

asphyxiation to cause death it would take "minutes," not seconds. She noted

that releasing pressure from strangulation immediately after loss of

consciousness would result in the victim regaining consciousness.               The

pathologist also stated that Castro had several "skin scrapes and bruises" on her

face, neck, left shoulder, left leg, back left arm, back right forearm, right lower

back, and right ankle and "a laceration [that] was caused by a force" on the back

of her head.

      Castro's daughter also testified and identified defendant when asked if she

"kn[e]w who murdered [her] mother." Castro's son testified similarly stating he




                                                                              A-3952-18
                                         5
believed defendant killed his mother. Castro's son also stated when defendant

picked him up defendant told him that his mother was at work.

      During trial, the parties discussed the proposed jury instructions. The

court's initial draft, as circulated to the parties, included a passion/provocation

manslaughter charge. The State objected, claiming the charge was not required

based on defendant's statement to the police because "mere words are not

sufficient provocation." The court reserved on finalizing the charge until the

close of testimony so that it could "proceed accordingly based upon the

applicable case law [as to] what comes in and what doesn't come in."

      Defendant testified at trial. Contrary to the version of the incident he

described in his recorded statement, defendant stated that Castro, not he, was

the aggressor. He testified that he was kneeling down and putting beer in the

refrigerator when Castro "began to say obscene words" that made him angry.

Castro then started the physical altercation while he had his back to her by

throwing a beer bottle at his direction causing the bottle to shatter. Defendant

testified that Castro, who was heavier than him, "call[ed him] a son of a bitch"

and then "jumped on top of [him]" while he was on his knees.

      Defendant explained that he had a spinal injury in his lower back, which

resulted in metal placements in his neck and the need to walk with a prosthetic


                                                                             A-3952-18
                                        6
boot. He stated that Castro grabbed him by those metal "pieces" and "strangle[d

him]." When he tried to stand up from his kneeling position, Castro was on his

back and the two fell backwards. In the fall, Castro "hit her head on the window"

and let go of defendant. According to defendant, Castro then grabbed three

phone charging cords that she used to choke him.

      In response, defendant stated he took a leather shoelace in the shape of a

noose that he used to put on his prosthetic boot, "threw it back" around Castro's

neck, and "[a]s [he] pulled[,] the noose tightened up." He stated that Castro then

passed out, after which he unsuccessfully attempted to resuscitate her. When

asked to explain the inconsistences between his trial testimony and his recorded

statement, defendant testified he provided the initial version of the incident to

the police to protect Castro's "good image of a mother" and so the incident would

not come out in the media, causing her children to suffer from people that "don't

understand the situation."

      During the charge conference held on the record pursuant to Rule 1:8-

7(b), the court indicated it removed the passion/provocation instruction from the

jury charge because it found "the facts presented [do] not warrant[] such a

charge."   Defendant's counsel did not object to the final charge, instead,

characterizing it as "satisfactory." In closing arguments, defendant's counsel


                                                                            A-3952-18
                                        7
again repeated defendant's theory of the case stating "August 16[] . . . wasn't

murder. [Defendant] was acting in self[-]defense."

      As to first degree murder, the court instructed the jury in part that "[i]f

you determine that the State has proven beyond a reasonable doubt that the

defendant purposely or knowingly caused death or serious bodily injury

resulting in death[,] you must find the defendant guilty of murder." It also

explained as to self-defense that:

            The State has the burden to prove to you beyond a
            reasonable doubt that the defense of self[-]defense is
            untrue. . . .

                  ....

            If the State does not satisfy this burden, . . . then it must
            be resolved in favor of the defendant and you must
            allow the claim of self[-]defense and acquit the
            defendant.

      With regard to the jury charge for possession of the phone charging cord

as a weapon for an unlawful purpose, the court instructed the jury that the State

had the burden to prove those elements and noted "[t]he defense . . . contends

that the defendant acted in self[-]defense when he used the cell phone charger

cord on the person of Rufina Castro." The court gave a similar self-defense

instruction on the possession of the glass bottle as a weapon for an unlawful

purpose.

                                                                            A-3952-18
                                         8
      The jury found defendant guilty on all counts. During sentencing, the

court found applicable aggravating factors three, N.J.S.A. 2C:44-1(a)(3) ("The

risk that the defendant will commit another offense . . . ."); six, N.J.S.A. 2C:44-

1(a)(6) ("The extent of the defendant's prior criminal record and the seriousness

of the offenses of which the defendant has been convicted . . . ."); and nine,

N.J.S.A. 2C:44-1(a)(9) ("The need for deterring the defendant and others from

violating the law . . . .") and did not find any mitigating factors.

      On appeal, defendant presents the following issues for our consideration:

           I.   IT WAS PLAIN ERROR NOT TO GIVE AN
                INSTRUCTION ON PASSION-PROVOCATION
                MANSLAUGHTER WHEN SELF-DEFENSE WAS
                ALSO CHARGED. (Not Raised Below).
          II.   THE JURY INSTRUCTIONS ON SELF-DEFENSE
                WERE NOT INCORPORATED INTO THE
                INDIVIDUAL COUNTS AND WERE NOT
                SPECIFICALLY TAILORED TO THE FACTS OF
                THE CASE. (Not Raised Below).
         III.   IT WAS PLAIN ERROR TO ALLOW IMPROPER
                OPINION TESTIMONY FROM THE VICTIM'S
                SON    AND    DAUGHTER    THAT   THE
                DEFENDANT HAD MURDERED OR KILLED
                THEIR MOTHER.

         IV.    THE SENTENCING COURT ERRED BY
                FAILING TO FIND MITIGATING FACTOR
                [THREE], THAT THE DEFENDANT ACTED
                UNDER STRONG PROVOCATION, DESPITE IT
                BEING CLEARLY INDICATED BY THE
                RECORD.

                                                                             A-3952-18
                                         9
                                         II.

      We first address defendant's argument that the trial judge committed plain

error by failing to charge passion/provocation manslaughter as a lesser-included

offense of murder.       He maintains "the need for a passion/provocation

manslaughter charge was clearly indicated from the record" based on defendant's

trial testimony that "Castro called him a son of a bitch, jumped on his back,

clawed and hit on a spot on his neck where he was vulnerable, and started

choking him with a cell phone charger." We agree.

      "When a defendant fails to object to an error or omission [about a jury

charge] at trial, we review for plain error. Under that standard, we disregard

any alleged error 'unless it is of such a nature as to have been clearly capable of

producing an unjust result.'"     State v. Funderburg, 225 N.J. 66, 79 (2016)

(quoting R. 2:10-2).      Reversal is warranted only where an error raises

"reasonable doubt . . . as to whether the error led the jury to a result it otherwise

might not have reached." Ibid. (alteration in original) (quoting State v. Jenkins,

178 N.J. 347, 361 (2004)). "The mere possibility of an unjust result is not

enough."    Ibid.   A jury instruction is particularly "crucial to the jury's

deliberations on the guilt of a criminal defendant," and "'[e]rrors [having a direct

impact] upon these sensitive areas of a criminal trial are poor candidates for


                                                                               A-3952-18
                                        10
rehabilitation' under the plain error theory." State v. Jordan, 147 N.J. 409, 422-

23 (1997) (quoting State v. Simon, 79 N.J. 191, 206 (1979)).

      In its jury instructions, a "trial court must give 'a comprehensible

explanation of the questions that the jury must determine, including the law of

the case applicable to the facts that the jury may find.'" State v. Baum, 224 N.J.

147, 159 (2016) (quoting State v. Green, 86 N.J. 281, 287-88 (1981)).

Accordingly, "the court has an 'independent duty . . . to ensure that the jurors

receive accurate instructions on the law as it pertains to the facts and issues of

each case, irrespective of the particular language suggested by either party.'"

Ibid. (alteration in original) (quoting State v. Reddish, 181 N.J. 553, 613

(2004)).

      The rationale for imposing such an independent obligation on the trial

judge in this context is that "[n]o defendant should be convicted of a greater

crime or acquitted merely because the jury was precluded from considering a

lesser offense that is clearly indicated in the record." State v. Garron, 177 N.J.

147, 180 (2003). The danger of prejudice to a defendant that may result from a

trial judge's failure to charge a lesser-included offense to the jury is that "[w]here

one of the elements of the offense charged remains in doubt, but the defendant

is plainly guilty of some offense, the jury is likely to resolve its doubts in favor


                                                                                A-3952-18
                                         11
of conviction." State v. Sloane, 111 N.J. 293, 299 (1988) (emphasis removed)

(quoting Keeble v. United States, 412 U.S. 205, 212-13 (1973)).

      As such, trial courts must "avoid presenting the jury with an 'all-or-

nothing' choice, a choice between convicting a defendant of an offense greater

than the one he committed and not convicting him at all despite his guilt of a

lesser offense." State v. Maloney, 216 N.J. 91, 113 (2013) (citing Garron, 177

N.J. at 180). Further, the trial court reviews the evidence "in the light most

favorable to defendant." State v. Bauman, 298 N.J. Super. 176, 198-99 (App.

Div. 1997) (citing State v. Galloway, 133 N.J. 631, 648 (1993); State v. Moore,

113 N.J. 239, 287 (1988)).

      "[I]f parties do not request a lesser-included-offense charge, reviewing

courts 'apply a higher standard, requiring the unrequested charge to be "clearly

indicated" from the record.'" State v. Fowler, 239 N.J. 171, 188 (2019) (quoting

State v. Alexander, 233 N.J. 132, 143 (2018)); see also State v. Denofa, 187 N.J.

24, 42 (2006); N.J.S.A. 2C:1-8(e).1 As such:



1
  This is to be distinguished from the invited error doctrine when a party on
appeal "request[s] the trial court to take a certain course of action, . . . then
condemn[s] the very procedure he sought and urged, claiming it to be error and
prejudicial." State v. Pontery, 19 N.J. 457, 471 (1955). "Ordinarily, we would
refuse to review this [type of] error . . . ." State v. Blanks, 313 N.J. Super. 55,
71 (1998) (citing Pontery, 19 N.J. at 471).
                                                                             A-3952-18
                                       12
            The "clearly indicated" standard does not require trial
            courts either to "scour the statutes to determine if there
            are some uncharged offenses of which the defendant
            may be guilty," . . . or "'to meticulously sift through the
            entire record . . . to see if some combination of facts
            and inferences might rationally sustain' a lesser charge"
            . . . . Instead, the evidence supporting a lesser-included
            charge must "jump[] off the page" to trigger a trial
            court's duty to sua sponte instruct a jury on that charge.

            [Alexander, 233 N.J. at 143 (third and fifth alterations
            in original) (citations omitted).]

      Passion/provocation manslaughter is a "well-established lesser-included

offense of murder." State v. Carrero, 229 N.J. 118, 129 (2017). A criminal

homicide may be considered manslaughter when "[a] homicide which would

otherwise be murder . . . is committed in the heat of passion resulting from a

reasonable provocation."      N.J.S.A. 2C:11-4(b)(2).        "Passion/provocation

manslaughter is an intentional homicide committed under extenuating

circumstances that mitigate the murder." State v. Robinson, 136 N.J. 476, 481

(1994). It "contains all the elements of murder except that the presence of

reasonable provocation, coupled with defendant's impassioned actions, establish

a lesser culpability." Id. at 482; see N.J.S.A. 2C:1-8(d)(3).

      Four elements must be met for passion/provocation manslaughter: 1)

there must be adequate provocation; 2) "the defendant must not have had time

to cool off between the provocation and the slaying"; 3) the defendant must have

                                                                           A-3952-18
                                       13
been actually impassioned by the provocation; and 4) "the defendant must not

have actually cooled off before the slaying."       Funderburg, 225 N.J. at 80

(quoting State v. Mauricio, 117 N.J. 402, 411 (1990)).

      The first two elements are objective while the other two are subjective.

Carrero, 229 N.J. at 129. Accordingly, a court should decide whether there is

sufficient evidence of the first two elements.          Ibid.    "To warrant the

passion/provocation jury charge, the evidence must [clearly indicate] only the

first two elements; the subjective elements 'should usually be left to the jury to

determine.'" Ibid. (quoting Mauricio, 117 N.J. at 413).

      As the Supreme Court has previously noted:

            We emphasize that the actual reaction of the defendant
            is not a consideration at this point in the analysis. It is
            irrelevant at this stage whether the defendant in
            question did in fact "lose his cool." Neither the trial
            court in deciding whether to instruct the jury on the
            offense nor the jury in determining whether the offense
            of passion/provocation manslaughter applies should
            consider at this point how the defendant in fact reacted
            to the asserted provocation. Rather, both must limit the
            focus to the nature and adequacy of the provocation
            itself.

            [Mauricio, 117 N.J. at 412.]

      The element of adequate provocation is measured by whether "loss of self-

control is a reasonable reaction." State v. Foglia, 415 N.J. Super. 106, 126 (App.


                                                                            A-3952-18
                                       14
Div. 2010) (quoting Mauricio, 117 N.J. at 412). With regard to the first element,

"the provocation must be 'sufficient to arouse the passions of an ordinary

[person] beyond the power of his [or her] control.'" Carrero, 229 N.J. at 129

(alterations in original) (quoting Mauricio, 117 N.J. at 412). "The generally

accepted rule is that words alone, no matter how offensive or insulting, do not

constitute adequate provocation to reduce murder to manslaughter."

Funderburg, 225 N.J. at 80 (quoting State v. Crisantos, 102 N.J. 265, 274

(1986)). "Battery is . . . considered adequate provocation 'almost as a matter of

law'" and the element may also be satisfied by "the presence of a gun or knife."

Carrero, 229 N.J. at 129 (quoting Mauricio, 117 N.J. at 414).

      In delineating the line between passion/provocation manslaughter and

self-defense, the Supreme Court has held:

            If a defendant subjectively thinks that self-defense is
            necessary but does not intend fatal injury, in either the
            sense of knowledge or purpose, such evidence is
            relevant to the State's case on that issue. If such a
            defendant is aware that his or her acts create a risk of
            serious harm but unreasonably disregards that risk,
            then, if the essential elements of the crime are present,
            the defendant can be found guilty of manslaughter as
            defined by N.J.S.A. 2C:11-4[(a)] or [(b)], instead of
            murder. In some circumstances the evidence may bear
            upon the question of whether the defendant who
            committed a homicide in the heat of passion was
            reasonably provoked.


                                                                           A-3952-18
                                      15
            [State v. Bowens, 108 N.J. 622, 641 (1987) (citation
            omitted).]

      Here, clear evidence existed in the record as to the elements of

passion/provocation manslaughter and it was, therefore, clear error not to so

charge the jury sua sponte. Defendant testified that Castro was the aggressor,

threw a beer bottle, assaulted him by jumping on his back, struck a vulnerable

area on his neck, and choked him with phone cords. That evidence objectively

constituted provocation without an adequate cooling off period. We draw no

conclusions on the persuasiveness of defendant's testimony but note our

obligation, like the trial court, was to determine whether the passion/provocation

charge was "clearly indicate[d]" by the record. In our view, the failure to charge

on the lesser included offense raises a reasonable doubt that "the error led the

jury to a result it otherwise might not have reached." Funderburg, 225 N.J. at

79.

      The State relies on Crisantos, 102 N.J. at 280, and State v. Galicia, 210

N.J. 364 (2010), for the proposition that "[r]eviewing courts can consider the

'adequacy of the evidence of provocation and sufficiency of the evidence linking

provocation to the homicide.'" It also argues "[t]o find a passion provocation

charge, the jury would have had to not only discredit defendant's testimony

indicating that he was afraid the victim would strangle him, but then also credit

                                                                            A-3952-18
                                       16
his version of events that the victim threw the beer bottle at him, threatened him,

and choked him." In support, the State relies on factual inaccuracies throughout

the record to show defendant's testimony is unreliable and notes an instruction

on passion/provocation manslaughter "would have been inapposite with

defendant's theory at trial of self-defense." We find neither case dispositive on

the issue before us.

      In Crisantos, a fifty-four-year-old inebriated victim was robbed and

murdered while heading home. 102 N.J. at 267. The State's evidence showed

that defendant and a second assailant attacked the victim, immobilized him by

breaking his ankle, and then robbed him.           Ibid.   When another person

approached, the attackers hid nearby. Ibid. After the person left to call the

police, the defendant and his accomplice jumped on top of the victim, stabbing

him repeatedly.    Id. at 268.   The defendant's account was that the victim

provoked a fight by calling them names and ethnic epithets and then began a

physical altercation during which he was stabbed. Id. at 268-69. Characterizing

defendant's version as a "gross mismatch, an older inebriated man against two

younger men, at least one armed with a knife," the court found no evidence of

passion or extreme emotional disturbance. Id. at 279-80.




                                                                             A-3952-18
                                       17
      The defendant in Galicia, a spurned lover, killed his former boyfriend.

210 N.J. at 367-68. After a heated argument over possession of defendant's car,

defendant testified that the victim was the initial aggressor and the parties

engaged in a fist fight. Id. at 371-72. Defendant, however, then got into his car,

drove it at the victim, hit him with the car, and drove several blocks with the

victim on the car's hood resulting in the victim's eventual death. Ibid. The Court

found that at the time of the offense, there was inadequate provocation, as well

as a lack of evidence of "an absence of adequate cooling-off time." Id. at 385.

Specifically, the Court noted "the victim in this case did not die in a physical

altercation 'waged on equal terms'" because defendant "retreated to the safety of

a locked car that he owned and controlled" before "exercise[ing] that control to

drive in a manner that precipitated [the victim]'s death."         Ibid. (quoting

Crisantos, 102 N.J. at 274).

      Unlike in Crisantos, defendant testified that Castro was heavier than him

and that she escalated the physical altercation by attempting to strangle him.

These facts do not indicate a "gross mismatch" as in Crisantos where the

defendant escalated a physical altercation by resorting to stabbing the inebriated

victim with a knife.




                                                                            A-3952-18
                                       18
      At trial, defendant testified that Castro went from jumping on his back and

hitting the metal plates in his neck to choking him with phone cords. Contrary

to the facts in Galicia, defendant's testimony, if believed, showed he was not in

a controlling position. Rather, his trial testimony stated a physical altercation

initiated by Castro "waged on equal terms." Crisantos, 102 N.J. at 274.

      We also reject the State's position that, essentially, a reviewing court

should ignore defendant's testimony because of factual inaccuracies in the

record. As noted, when determining whether the trial record supports a jury

charge, we are to review the evidence "in the light most favorable to the

defendant."   Bauman, 298 N.J. Super. at 198-99.         Indeed, reviewing the

"adequacy of the evidence of provocation," Crisantos, 102 N.J. at 280, does not

permit us to make such credibility findings. Here, the passion/provocation

charge was apparent from defendant's trial testimony without requiring the court

to "meticulously sift[] through the entire record." Alexander, 233 N.J. at 143.

      Further, although neither party substantively relies on Funderburg, 225

N.J. 66, we nonetheless discuss and distinguish that case from the facts

presented here. In Funderburg, defendant was charged with attempted murder

of his ex-partner's new boyfriend during a physical altercation in which

defendant stabbed the boyfriend. 225 N.J. at 69-70. Leading up to the stabbing,


                                                                           A-3952-18
                                      19
a chase ensued between defendant and the victim. Id. at 72-73. At trial, like

here, neither party requested the passion/provocation attempted manslaughter

charge to be included as a lesser offense to attempted murder. Id. at 75.

      On appeal, we reversed and remanded for failure to deliver the

passion/provocation attempted manslaughter instruction. Ibid. The Supreme

Court reinstated defendant's conviction, finding "the facts . . . did not clearly

indicate that the objective elements of attempted passion/provocation

manslaughter were present." Id. at 82. It found that the altercation was not

threatening, despite a chase and "verbal sparring," and noted "there was a

disagreement among the witnesses about who first handled the knife that later

stabbed [the victim]." Ibid. The Court concluded even if the jury accepted that

the victim first held the knife against defendant, it "would at most support the

theory that [defendant] acted in self-defense." Ibid. As such, the Court did not

find the failure to sua sponte provide the instruction to be in error. Id. at 83-84.

      Unlike in Funderburg, defendant's alleged "loss of self-control," Foglia,

415 N.J. Super. at 126, was, according to his trial testimony, in response to

Castro initiating a physical altercation who then escalated the situation by

choking defendant with the phone charging cords. The defendant in Funderburg

was responding to a verbal disagreement and non-threatening foot chase which,


                                                                              A-3952-18
                                        20
objectively, is not a situation where a loss of self-control would be a reasonable

reaction. 225 N.J. at 72-73.

      Finally, since Funderburg, our Supreme Court has noted that regardless of

whether a "passion/provocation charge is inconsistent with defendant's theories

of self-defense," defendant may still be entitled to such a charge. Carrero, 229

N.J. at 121 (citing State v. Brent, 137 N.J. 107, 118 (1994)). Although decided

under the lesser rational basis test, Carrero plainly rejects the State's argument

that the trial court should overlook evidence that clearly indicates

passion/provocation simply because it would have been contrary to defendant's

self-defense theory. See also Blanks, 313 N.J. Super. at 70-72 (finding plain

error under the facts for the trial court to provide incorrect instructions on self -

defense and failing to provide any instructions on passion/provocation

manslaughter).

                                        III.

      Defendant next relies on State v. Coyle, 119 N.J. 194, 224 (1990), and

argues that the trial court's jury instructions on self-defense "failed to

incorporate the absence of self-defense into each of the substantive counts . . . ."

Additionally, defendant maintains that because he never testified that he used

the cell phone charging cord in self-defense, "[t]he factual inaccuracies in the


                                                                              A-3952-18
                                        21
version given by the judge could have caused the jurors to ignore self -defense

as it applied to all of the charges . . . ." We disagree.

      As noted, we review a defendant's failure to object to an error in a jury

charge at trial under plain error. See Funderburg, 225 N.J. at 79. In determining

whether an alleged defect in a charge rises to the level of reversible error, the

alleged error must be "viewed in the totality of the entire charge, not in

isolation." State v. Chapland, 187 N.J. 275, 289 (2006); see also State v.

Figueroa, 190 N.J. 219, 246 (2007). "If the defendant does not object to the

charge at the time it is given, there is a presumption that the charge was not error

and was unlikely to prejudice the defendant's case." State v. Singleton, 211 N.J.

157, 182 (2012).

      Use of deadly force is justifiable if "the actor reasonably believes that such

force is necessary to protect himself against death or serious bodily harm."

N.J.S.A. 2C:3-4(b)(2). Such force is not justifiable, however, if defendant

provoked the harm. Ibid. Whether the defendant's belief was reasonable is

measured by what the jury, not the defendant, considers reasonable under an

objective standard. State v. Bess, 53 N.J. 10, 15-17 (1968); accord State v.

Handy, 215 N.J. 334, 356-57 (2013).




                                                                              A-3952-18
                                        22
      We addressed the impact Coyle has on a trial court's obligation to provide

jury charges on self-defense and stated:

            Citing [Coyle], defendant claims that the trial court
            committed plain error by failing to refer to the
            justifications of self-defense and defense of others in its
            instructions on the elements of murder. Defendant's
            reliance on Coyle is clearly misplaced. In Coyle, our
            Supreme Court found defective an instruction that
            foreclosed       the      jury     from       considering
            passion/provocation        manslaughter      "unless      it
            determined that the State had failed to prove beyond a
            reasonable doubt the offense of murder." [191 N.J.]
            222. The jury here was not told to disregard evidence
            of justification if it found the State had proven the
            statutory elements of murder. To the contrary, the trial
            court's charge clearly indicated to the jury that it was to
            acquit defendant if it harbored a reasonable doubt that
            the killing was justified by self-defense or defense of
            others. We perceive no error—far less plain error. Cf.
            State v. Harris, 141 N.J. 525, 556 (1995).

            [State v. Bryant, 288 N.J. Super. 27, 40 (1996).]

      In this case, the court's self-defense charge was not plainly erroneous.

Indeed, defendant concedes that the court's instruction on self-defense was

consistent with the Model Jury Charge. The court did not provide a defective

instruction that foreclosed the jury from considering self-defense "unless it

determined that the State had failed to prove beyond a reasonable doubt the

offense of murder." 119 N.J. at 222. Rather, the court explicitly instructed on

each element of murder and that "[t]he State has the burden to prove to you

                                                                           A-3952-18
                                       23
beyond a reasonable doubt that the defense of self[-]defense is untrue" and "[i]f

the State does not satisfy this burden, . . . then it must be resolved in favor of

the defendant and you must allow the claim of self[-]defense and acquit the

defendant."

      Further, the court charged on self-defense as to each of the applicable

offenses. Defendant offers no explanation as to how the court's description of

self-defense on the possession of a weapon for an unlawful purpose charge

would have, as defendant posits, caused the jury to ignore the court's correct and

clear instructions on self-defense. See Bryant, 288 N.J. Super. at 37-39 (finding

no indication that defendant was prejudiced when defendant "conced[ed] that

the trial court's instruction was a correct statement of the law, . . . [but] claim[ed]

that it was prejudicial in the context of the facts presented"). Defendant's

position also ignores his recorded statement regarding his use of the phone

charging cords. We are satisfied upon a review of the charge as a whole that the

court's self-defense charge was proper.

                                         IV.

      Defendant further argues the testimony of Castro's son and daughter

identifying defendant as Castro's murderer were "unfounded and irrelevant

opinions on [defendant]'s guilt" in violation of N.J.R.E. 701 as they did not have


                                                                                A-3952-18
                                         24
firsthand knowledge of the killing. He contends this testimony "had the clear

capacity to produce an unjust result" because it "could have influenced the

credibility of the State's remaining witnesses." Although defendant concedes he

did not object to the testimony as a violation of N.J.R.E. 701, he argues the trial

court should have independently instructed the jury to disregard the testimony.

We address this issue because it could serve as an independent basis to reverse

the jury's verdict and also to provide guidance with regard to any future trial

proceeding.

      Failure to object to testimony "signif[ies] that in the atmosphere of the

trial [that defendant] did not believe [he] was prejudiced by this testimony."

State v. Engel, 249 N.J. Super. 336, 376 (App. Div. 1991) (citing State v. Marks,

201 N.J. Super. 514, 534 (App. Div. 1985)). Conclusory remarks by witnesses

that would have been "better left unsaid" do not warrant reversal if it "did not

have the capacity to sway the jury." Id. at 374. Even "significant errors" by a

trial court can be insufficient to "tip the scales" if "evaluated in light of the vast

evidence against defendant . . . ." State v. Prall, 231 N.J. 567, 588 (2018) (citing

State v. Daniels, 182 N.J. 80, 95 (2004); State v. Marrero, 148 N.J. 469, 497

(1997)).




                                                                                A-3952-18
                                         25
      Lay opinion testimony is permitted when it is "rationally based on the

perception of the witness" and "will assist in understanding the witness'

testimony or in determining a fact in issue."       N.J.R.E. 701.    Lay opinion

testimony "is not a vehicle for offering the view of the witness about a series of

facts that the jury can evaluate for itself or an opportunity to express a view on

guilt or innocence." State v. McLean, 205 N.J. 438, 462 (2011). "[T]estimony

in the form of an opinion, whether offered by a lay or an expert witness, is only

permitted if it will assist the jury in performing its function." Ibid. "The [Rule]

does not permit a witness to offer a lay opinion on a matter . . . as to which the

jury is as competent as he to form a conclusion . . . ." Id. at 459 (internal

quotation marks and citation omitted).

      Here, defendant did not object to the testimony of Castro's children for

lack of foundation and, therefore, we review the issue under the plain error

standard. Engel, 249 N.J. Super. at 376. Even were we to assume the testimony

of Castro's children violated N.J.R.E. 701, defendant has failed to exhibit the

errors had "the capacity to sway the jury." Engel, 249 N.J. Super. at 374.

Indeed, defendant argued that he killed Castro in self-defense and the issue of

his identity was not in dispute but rather his degree of culpability. Based on our

review of the record as a whole, we conclude the testimony of Castro's children


                                                                             A-3952-18
                                       26
did not "tip the scales" against defendant such that the interests of justice require

reversal. Prall, 231 N.J. at 588; see also, e.g., State v. Hightower, 120 N.J. 378,

410 (1990) (holding "the strength of the State's case, the length of the trial, and

the number of witnesses called" made a sergeant's testimony that defendant "was

the person responsible for the murder" harmless error). On remand, however,

the parties should refrain from eliciting testimony contrary to of the Rules of

Evidence.

                                         V.

      In light of our decision reversing defendant's murder conviction and

remanding the matter for further proceedings, we do not address defendant's

final point that his sentence was excessive. Finally, to the extent we have not

addressed any of the parties' arguments, it is because we have concluded that

they are without sufficient merit to warrant discussion in a written opinion. R.

2:11-3(e)(2).

      Affirmed in part, reversed in part, and remanded for proceedings

consistent with this opinion. We do not retain jurisdiction.




                                                                               A-3952-18
                                        27